DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claims 22-27 and 30-36, and 38-42 remain pending in this application.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-27, 30-36, and 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 22-27, 30-36, and 38-42 are drawn to a method, which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claim 22 has been amended now to recite “detecting an observed International Normalized Ratio (INR) for the human patient with the hypercoagulable condition”, “generating and assigning a regression coefficient for each data …”, “using each βnxn from step e to represent  a predicted relationship between dose amount of the anti-coagulant drug and a predicted INR between 2 and 3 in the individual human patient with a hypercoagulable condition” and “modifying each regression coefficient…for each data value… until the mathematical model program generates an equation of a line representing the predicted relationship between the dose amount of the anti-coagulant drug and the predicted INR value which corresponds to the observed INR value in the individual human patient with a hypercoagulable condition”. These limitations correspond to the mathematical calculations (mathematical concepts). 
Claim 23 has been amended now to recite “obtaining the INR of the individual human patient during a successive visit.”, which corresponds to certain methods of human activity. 
Claim 24 has been amended to recite “comparing the predicted INR with the computer using a mathematical model program selected from the group consisting of a logistic algorithm, multiple linear regression and logistic regression with the observed INR” and “modifying each regression coefficient (βn) for each data (xn) with the computer using a mathematical model program selected from the group consisting of a logistic algorithm, multiple linear regression and logistic regression until the mathematical model program generates a modified  regression coefficient (βn) for an equation of a line representing the relationship between the dose amount of the anti-coagulant drug and the observed INR the individual human patient”, which corresponds to certain methods of human activity. 
Claim 25 has been amended to recite “using the modified regression coefficient (βn) to generate an equation of a line representing the relationship between the dose amount of the anti-coagulant drug and the INR in the individual human patient in subsequent calculations predicting INR”, which corresponds to an abstract idea of mathematical calculations.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements of “comparing the predicted INR with the computer using a mathematical model program selected from the group consisting of a logistic algorithm, multiple linear regression and logistic regression with the observed INR, and modifying each regression coefficient (J,) for each data (x,1) with the computer using a mathematical model program selected from the group consisting of a logistic algorithm, multiple linear regression and logistic regression until the mathematical model program generates a modified regression coefficient (Pj) for an equation of a line representing the relationship between the dose amount of the anti-coagulant drug and the observed INR in the individual human patient” (claim 24), “the data are stored in a data base for that individual human patient” (claim 35), and  “the computer using a mathematical model program selected from the group consisting of a logistic algorithm, multiple linear regression and logistic regression is a hand-held device” (claim 41). The computer and data base are recited at a high-level of generality (generic computer performing generic calculations and storing data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claims also recite limitations of “obtaining a blood sample from a human patient…, obtaining data of general information of the individual human patient…, obtaining data concerning ingested compounds by the individual human patient…” (claim 22), “obtaining the data of general information of the individual human patient…” (claim 26). These limitations correspond to insignificant extra-solution activities of mere data gathering (see 2106.05(g)).
administering a treatment to the human patient with the hypercoagulable condition, wherein the treatment is the dose amount of the anti-coagulant drug calculated from the equation of the line representing the relationship between the dose amount of the anti- coagulant drug and the predicted INR, and wherein the anti-coagulant drug is selected from the group consisting of Warfarin, Coumadin, Jantoven, Marevan, Lawarin, Waran, Warfant and heparin”. This limitation also correspond to an insignificant extra-solution activity (significant application) (see 2106.05(g)). For instance, “administering a treatment to the human patient” can be providing the patient a pill for treatment. 
Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea since, claims as a whole do not integrate the exception into a practical application. 
Step 2B:
These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to compare and also save data are generic computer functions, which they are recited at a high level of generality in the claims.  
Therefore, claims 22-27 and 30-36, and 38-42 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
“particular treatment or prophylaxis” under the 2019 PEG, i.e., the administration of a therapeutic agent that is capable of treating NAS-3 and that is not a steroid. For instance, this limitation has more than a nominal relationship to the judicial exception because it uses the recited abstract idea in a manner that imposes a meaningful limit on it, i.e., the abstract idea is used to identify the patient as being nonresponsive to glucocorticoids, and the patient is then administered a treatment that is particular to that identified phenotype (i.e., a drug that is not a glucocorticoid or other steroid). On the other hand, administering a treatment to the human patient with the hypercoagulable condition with an anticoagulant drug is a well-understood, routine and conventional activity. Therefore, the argument is not persuasive. 
Applicant argues that the claims as a whole integrate the judicial exception into a practical application of that exception. In response, Examiner submits that an updated rejection has been provided above and the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea since, claims as a whole do not integrate the exception into a practical application. Additionally, Examiner submits that the MPEP recites:
“The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).”
The current claims recite instruction implement an abstract idea on a computer and add insignificant extra-solution activity to the judicial exception, as explained in the rejection above.
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626